Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  the prior art of record, including the references cited on the IDS filed on August 19, 2022 does not teach or reasonably suggest the extrusion apparatus, as recited by claims 14-26, particularly wherein the at least one algorithm comprises a predictive model configured to use the current operating configurations to identify maintenance recommendations of the barrel, the screw and the speed control apparatus and to calculate the remaining life of the screw and the barrel based upon the comparisons of the operating performance of the material processing section and the operating performance of the speed control apparatus of the current operating configuration to the history of operating performance information and wherein the predictive model is configured to calculate the remaining life of the screw and the barrel based upon material construction of the screw and barrel, operating conditions, materials processed, extruder output and operating time.  Kuhman et al. (-265) calculates remaining life of the screw and barrel by measuring wear thereof.  JP 2003-311816 also measures wear.  However, claims 14-26 calculates remaining life of the screw and barrel by comparisons of the operating performance of the material processing section and the operating performance of the speed control apparatus of the current operating configuration to the history of operating performance information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744